Citation Nr: 1530257	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-20 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the May 2012 rating decision, the RO denied the Veteran's application to reopen a previously denied claim of service connection for residuals of a back injury.  In June 2012, the Veteran submitted a notice of disagreement (NOD) with the May 2012 decision.  In May 2014, the RO issued a statement of the case (SOC).  However, the Veteran has not submitted a substantive appeal as the claim of whether new and material evidence has been submitted to reopen the entitlement to service connection for residuals of a back injury; thus, the Board does not have jurisdiction over this claim.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a SOC has been furnished, a timely filed substantive appeal.).

The Board has recharacterized the issue on appeal to more accurately reflect the nature and scope of the claimed disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2014.).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she incurred pes planus during her military service.  See Veteran's statement dated July 2011.  Specifically, she contends that she was given the wrong shoe size and, due to her military occupational specialty (MOS) as a medical lab technician, she was constantly on her feet carrying heavy objects, which resulted in her arches falling.  Id.  

The AOJ attempted to obtain the Veteran's complete service treatment records (STRs); it was determined that many of these records were lost in a fire.  See, e.g., reply to inquiry note dated March 1982.  Notably, the Veteran's STRs that were recovered revealed several daily sick and morning reports; however, the nature of illness is not shown.  

Post-service medical evidence shows a June 2011 VA treatment record reflecting a diagnosis of bilateral pes planus.  In a July 2014 statement, podiatrist, S.R.W., D.P.M., diagnosed the Veteran with bilateral foot debility and tendinitis of the dorsal foot.  Further, S.R.W., opined, "it is difficult to pin point the exact cause of [the Veteran's] condition or when it may have begun however having a history of military shoe wear may have some bearing on the loss of stability."

Dr. S.R.W.'s opinion that the Veteran's history of military shoe wear "may have some bearing" on her current foot disability is speculative, and not sufficient to decide the claim; a VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

On remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has received, including all treatment records from Foot Seas in Santa Rosa Beach, FL.  

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since October 2011.  All such available documents should be associated with the claims file.

3.  Schedule the Veteran for a VA examination by a physician to determine the nature and etiology of any foot disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

For each foot disability identified, the examiner should opine whether it at least as likely as not (50 percent probability or greater) had its clinical onset during his military service or is otherwise related to service.  In rendering the opinion, the examiner should consider the (i.)  the Veteran's lay statements and (ii.) S.R.W.'s July 2014 medical opinion. 

The examiner must provide a rationale for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

